Citation Nr: 0314081	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder 
(diagnosed as peptic ulcer disease, gastritis, and a hiatal 
hernia).

(The issues of entitlement to service connection for a 
respiratory disorder, chills, night sweats, excessive thirst, 
weight loss, fatigue, and general feeling bad, claimed as 
being due to an undiagnosed illness will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1989 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran had a hearing before a RO hearing officer in May 
1998 and a statement of the case (SOC) on the claims for 
service connection was issued in June 1998.  

The Board remanded this case in February 2001 for additional 
development and it has returned for appellate action.

The Board is undertaking additional development on the issues 
of service connection for a respiratory disorder, chills, 
night sweats, excessive thirst, weight loss, fatigue, and 
general feeling bad, claimed as being due to an undiagnosed 
illness, pursuant to authority granted by VA O.G.C. Prec. Op. 
No. 1-2003 (May 21, 2003).  When it is completed, notice of 
the development and an opportunity to respond will be 
provided.  

The issue of entitlement to an increased rating for tinea 
pedis with onychomycosis, currently rated as 10 percent 
disabling, is deferred until the development on the foregoing 
issues is complete, because it appears that the RO must issue 
a supplemental statement of the case with respect to this 
issue.  As noted in the February 2001 Remand, in March 1999 
the veteran submitted a statement which asked for "re-
evaluation" of his service-connected disabilities.  The 
Board has construed that this is a disagreement with the 
assignment of a 10 percent disability rating for his service-
connected tinea pedis.  Despite the Board's instruction, it 
appears that no statement of the case has been issued 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where notice of disagreement is filed 
with claim and no statement of the case has been issued, 
Board should remand, not refer, that issue to the RO to issue 
statement of the case).  Nevertheless, this issue will be 
deferred until the development has been completed on the 
other issues.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has a stomach disorder (diagnosed as peptic 
ulcer disease, gastritis, and a hiatal hernia) due to 
service.


CONCLUSION OF LAW

A stomach disorder (diagnosed as peptic ulcer disease, 
gastritis, and a hiatal hernia)was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and a 
Board Remand in February 2001, the veteran has been informed 
of the evidence necessary to substantiate his claims.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002). With respect 
to ulcers, service connection may be granted if such 
disability was manifest to a degree of 10 percent or more 
within one year after service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury". 38 C.F.R. § 3.310(a) (2002). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).

The veteran contends that he developed stomach problems 
during his military service in Southwest Asia.  He maintains 
that these stomach problems have continued up to the present 
time.

According to a September 1993 VA examination report, the 
veteran was diagnosed with peptic ulcer disease, with a 
history of stomach complaints for the past several years.  
The Board notes that in June 1993 an outpatient VA examiner 
diagnosed the veteran with gastritis secondary to stress.  
Although the issue is not before the Board, it is important 
to note that VA subsequently granted service connection for 
post-traumatic stress disorder.  During the following years, 
various VA examiners continued to diagnose the veteran with 
peptic ulcer disease and gastritis.  

According to a September 2002 VA examination report, the VA 
examiner diagnosed the veteran with a hiatal hernia based on 
an upper gastrointestinal examination.  

Based on a review of the evidence of record, the Board finds 
that service connection for a stomach disorder (diagnosed as 
peptic ulcer disease, gastritis, and a hiatal hernia) is 
warranted.  The veteran served from 1989 to 1992.  The 
veteran has consistently maintained that he has experienced 
stomach problems since service.  He was diagnosed with peptic 
ulcer disease in 1993, within a year of discharge.  The post-
service medical records also indicate that his stomach 
disorder may be aggravated by his service connected post-
traumatic stress disorder.  Recently, the veteran has been 
diagnosed with a hiatal hernia.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no specific 
competent evidence of record contravening this evidence.  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having stomach trouble during and since service.  As 
noted, the post-service medical evidence since discharge 
reveals that VA has treated the veteran for stomach 
disorders, which has been treated with medication.  The Board 
has considered the post-service evidence of record, to 
include the veteran's private medical records, the veteran's 
oral and written testimony.  There is no competent medical 
evidence of record that outweighs the foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
stomach disorder (diagnosed as peptic ulcer disease, 
gastritis, and a hiatal hernia) is warranted.


ORDER

Service connection for a stomach disorder (diagnosed as 
peptic ulcer disease, gastritis, and a hiatal hernia) is 
granted.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

